Exhibit 10.1

 

SECOND AMENDMENT TO MANAGEMENT AGREEMENT

 

This SECOND AMENDMENT TO MANAGEMENT AGREEMENT is made as of November 3, 2014
(the “Effective Date”) by and among TWO HARBORS INVESTMENT CORP., a Maryland
corporation, on behalf of itself and its Subsidiaries (the “Company”), TWO
HARBORS OPERATING COMPANY LLC, a Delaware limited liability company (the
“Operating Company”), and PRCM ADVISERS LLC, a Delaware limited liability
company (together with its permitted assignees, the “Manager”).

 

WHEREAS, the parties executed a Management Agreement dated as of October 28,
2009, which the parties subsequently amended as of December 19, 2012 (as
amended, the “Management Agreement”), and wish to further amend its terms as set
forth herein:

 

NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

Section 1.              Amendment of Investment Guidelines.  The Investment
Guidelines, which are attached as Exhibit A to the Management Agreement, are
hereby amended to include “commercial real estate assets, inclusive of
commercial mortgage loans, commercial real property, commercial mortgage-backed
securities, commercial real estate corporate debt and loans and other commercial
real estate-related investments in the U.S.,” as an asset class within the
Company’s target assets.

 

Section 2.              Addition of Intellectual Property Provisions.  The
Management Agreement is hereby amended to include the following as a new
Section 27:

 

“Section 27.          Intellectual Property.

 

(a)           All Intellectual Property created or developed by the Manager in
connection with the Manager’s performance of this Agreement or otherwise and the
Intellectual Property Rights associated therewith shall be the sole and
exclusive property of the Manager.  The Company and Operating Company (on behalf
of themselves and any Subsidiary) shall assign and do hereby assign to the
Manager all Intellectual Property Rights in such Intellectual Property.  For the
term of this Agreement, the Manager hereby grants the Company, Operating Company
and their Subsidiaries a non-exclusive, worldwide, fully paid up, royalty-free,
non-sub-licensable, non-transferable license and right to use the Intellectual
Property created or developed by Manager in connection with the Manager’s
performance of this Agreement for their business purposes.  The Company and the
Operating Company will, or will cause their Subsidiaries to, upon request of the
Manager, do, execute, acknowledge and deliver or cause to be done, executed,
acknowledged and delivered all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney and assurances as may be requested by the
Manager to carry out the intent of this Agreement or to otherwise perfect,
record, confirm, or enforce the Manager’s rights in and to the Intellectual
Property.

 

--------------------------------------------------------------------------------


 

(b)           Definitions.

 

(i)            “Intellectual Property” means all work product, documents, code,
works of authorship, programs, manuals, developments, processes, formulae, data,
specifications, fixtures, tooling, equipment, supplies, processes, inventions,
discoveries, improvements, trade secrets, and know-how or similar rights, but
does not include any rights in trademarks that include the name or logo of Two
Harbors Investment Corp. or that of any of its Subsidiaries, or any future
trademark using the words with a design and/or tagline of Two Harbors, Two
Harbors Investment Corp. or that of any of its Subsidiaries.

 

(ii)           “Intellectual Property Rights” means the worldwide right, title,
and interest in any Intellectual Property and any goodwill appurtenant thereto,
including, without limitation, all copyrights, copyright renewals or reversions,
trademarks, trade names, trade dress rights, inventions, priority rights, patent
rights, patents, and any other rights or protections in connection therewith or
related thereto.”

 

Section 3.              No Other Amendments.  Except as expressly set forth
herein, the Management Agreement has not be amended, revised or modified, and it
remains in full force and effect.

 

[separate signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

TWO HARBORS INVESTMENT CORP.

 

 

 

 

 

 

 

By:

/s/ Brad Farrell

 

 

Name: Brad Farrell

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

TWO HARBORS OPERATING COMPANY LLC

 

 

 

 

 

 

 

By:

/s/ Brad Farrell

 

 

Name: Brad Farrell

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

PRCM ADVISERS LLC

 

 

 

 

 

 

 

By:

/s/ Jeff Stolt

 

 

Name: Jeff Stolt

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------